TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00752-CR


Jesus Carvajal, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 1011076, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record has not been filed.  The court reporter informed the Court
that she has not been requested to prepare the record and that no arrangement has been made to
pay for the record.  Appellant did not request a free record on appeal.  See Tex. R. App. P. 20.2. 
Appellant's retained attorney was notified that the appeal would be submitted without the record
unless payment was promptly made.  Counsel did not respond to this notice.  The appeal will be
submitted for decision without the reporter's record.  See Tex. R. App. P. 37.3(c).
Counsel for appellant, Mr. Arnold A. Garcia, is ordered to tender a brief on
appellant's behalf raising those issues that do not require a reporter's record no later than July 31,
2003.  No extension of time for filing the brief will be granted.  Counsel will be relieved of his
obligation to file a brief upon receipt of a proper motion to dismiss the appeal.  See Tex. R. App.
P. 42.2.
It is ordered June 25, 2003.

Before Justices Kidd, Patterson and Puryear
Do Not Publish